Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 24, 2016

The Court of Appeals hereby passes the following order:

A16A1220. W. EARL MCCALL et al. v. ALBANY SCALE COMPANY.

      W. Earl McCall and McCall Williams, LLC filed both a notice of appeal and
an application for discretionary appeal from the trial court’s order awarding attorney
fees to Albany Scale Company, pursuant to OCGA § 9-15-14 (a). We denied the
application for discretionary appeal on January 4, 2016. See Case No. A16D0169.
Because that denial was an adjudication on the merits, the doctrine of res judicata
bars this direct appeal. See Northwest Social & Civic Club, Inc. v. Franklin, 276 Ga.
859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 260-261 (1)
(649 SE2d 313) (2007). Accordingly, this appeal is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            03/24/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.